Citation Nr: 0510954	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to service connection for a bilateral knee 
injury.

3.  Entitlement to a compensable initial disability 
evaluation for hearing loss of the left ear.

4.  Entitlement to an initial disability evaluation in excess 
of 30 percent for onychomycosis (claimed as fingernail and 
toenail condition.)


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to June 1973.

This appeal arises from a September 2002 rating decision by 
the Des Moines, Iowa Regional Office (RO) of the Department 
of Veterans' Affairs which granted service connection for 
hearing loss of the left ear and assigned an initial 
noncompensable disability rating, effective from January 18, 
2001; denied service connection for a back injury; and denied 
service connection for bilateral knee injuries.  In addition, 
this appeal arises from a March 2003 decision granting 
service connection for onychomycosis and assigning an initial 
disability rating of 30 percent, effective from December 18, 
2002.

In July 2004, the veteran testified in a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  During his 
hearing, the veteran's representative raised a claim of 
service connection for right ear hearing loss.  The Board 
refers this issue to the RO for the appropriate action.

The issues of entitlement to service connection for a back 
injury and for onychomycosis are addressed in the REMAND 
portion of the decision below.




FINDINGS OF FACT

1.  The veteran does not have a bilateral knee injury related 
to his active service.

2.  The veteran's left ear hearing loss has never exceeded 
Level II.  In combination with his non-service-connection 
right ear, the veteran's hearing loss has never exceeded 
Level I.


CONCLUSIONS OF LAW

1.  A low back condition was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).  

2.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85 Diagnostic Codes 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; the veteran's contentions; VA treatment 
records dated from April 2003 to December 2003; and VA 
examination reports dated in 2002 and 2003.  In addition, the 
Board has received and reviewed letters from James A. 
Pearson, M.D. and Samuel J. Sullivan, D.C., D.A.B.C.O.  
Finally, the Board has reviewed treatment records from 
Dubuque Otolaryngology and Dubuque Dermatology.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, the Board will be focusing its 
attention on the medical evidence that either supports or 
refutes the veteran's claims.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, to substantiate the claim.

I.	Service Connection for a Bilateral Knee Injury

The veteran contends that he incurred a bilateral knee injury 
in service.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Notwithstanding the absence of evidence of certain chronic 
diseases during service, certain specified chronic diseases, 
to include arthritis, may be presumed to have been incurred 
during such service if manifested to a degree of 10 percent 
or more within one year of separation from service.  
38 U.S.C.A. §§ 1101,1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, there is no evidence of arthritis of the knees 
within one year of separation from service.  Therefore, the 
condition is not presumed to have been incurred in service.

The veteran has a current diagnosis of bilateral degenerative 
joint disease, as evidenced by an August 2002 VA examination 
report.   However, there is no evidence of complaints of or 
treatment for a knee injury in the veteran's service medical 
records or separation examination report.  Such a fact only 
provides negative evidence against this claim.  The only 
post-service diagnosis of a knee problem in the claims file 
was the August 2002 VA examination report in which the 
examiner noted the veteran had not sought medical treatment 
for his knees until 1998.  At that point, he had arthroscopy 
of both knees.    

There is no competent medical evidence of a knee disability 
in the claims file subsequent to the August 2002 VA 
examination.  Such a fact only provides more negative 
evidence against this claim.    

Based on the foregoing, the Board finds that the veteran's 
claim must be denied.  There is no evidence of a knee 
disability in service and, even assuming that the veteran 
underwent knee surgery in 1998, that treatment came 
approximately 25 years after separation from service.  Even 
if the Board were to concede that the veteran's knees were 
injured in service, in view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.   
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  

Finally, the Board has also considered the veteran's hearing 
testimony submitted in support of his argument.  He testified 
that his knees were injured at the same time as his back, 
when he was forced to squat while holding a locker over his 
head during boot camp.  However, the veteran's statements are 
not competent evidence of a nexus between service and the 
veteran's knee condition.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").   

The preponderance of the evidence is against the veteran's 
claim for service connection for a bilateral knee injury.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. § 
5107(b).  

II.	Entitlement to a Greater Initial Disability 
Evaluation for Left Ear Hearing Loss

Disability ratings are intended to compensate for impairment 
in earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities. Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his hearing loss of the left ear, the entire body of evidence 
is for equal consideration. Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor. 38 
C.F.R. § 4.3. If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.
The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  This average is to determine the Roman numeral 
designation for hearing impairment from Table VI or VII. 38 
C.F.R. § 4.85(a)(d).  The U.S. Court of Appeals for Veterans 
Claims (Court) has noted that the assignment of disability 
ratings for hearing impairment is derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns). The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect. 38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear. The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing. The percentage evaluation is located at 
the point where the row and column intersect.   If impaired 
hearing is service connected in only one ear, in order to 
determine the percentage evaluation from Table VII, the non-
service-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I.  38 C.F.R. § 
4.85(e)(f).

The criteria also stipulates that, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(a) (2004).  
Additionally, when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.  38 C.F.R.  
§ 4.86(b) (2004).

The relevant evidence for consideration includes a private 
audiological examination report dated in February 2001 and VA 
audiological examination reports dated in August 2002 and 
March 2003.  The results of these examination indicate no 
more than a Level II hearing loss which, when combined with a 
Level I hearing loss assigned for the veteran's non-service-
connected right ear, is noncompensable under Diagnostic Code 
6100.  Moreover, the veteran has never had exceptional 
patterns of hearing impairment to warrant a compensable 
disability evaluation under 38 C.F.R. § 4.86.  Therefore, the 
veteran's hearing loss has not warranted a compensable rating 
from the dated service connection became effective on January 
18, 2001 through the present and there is no possibility of a 
staged rating.

Accordingly, the preponderance of the evidence is against the 
veteran's claim and there is no doubt to be resolved in his 
favor.  38 U.S.C.A. § 5107(b).  

IV.  The Duty to Assist and Notify

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).
  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's September 2002 decision that the 
criteria to establish a claim for service connection for 
hearing loss in the left ear had been met and noncompensable 
rating, assigned and that service connection for a bilateral 
knee disability had been denied.  This notice also informed 
the appellant of the reasons and bases for the RO's decision.  

In February 2004, the veteran received notice of VA's duty to 
assist him with his claim as well as a description of what 
the evidence must show to establish entitlement to service 
connection and an increased evaluation.  In addition, the 
letter informed the veteran of VA's duty to assist him by 
obtaining relevant records from any federal agency and that 
VA would make reasonable efforts to help him get records not 
held by a federal agency, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Finally, the veteran received 
statements of the case which further described the standard 
for adjudicating his claim.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the RO decision, the VCAA letters, and SOCs sent to the 
appellant notified him of the information and evidence needed 
to substantiate the claims and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the Court's decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ adverse decision in the claim 
was made in September 2002.  Technically, the Board concedes 
that the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication.  However, VA 
subsequently took a reasonable approach of providing a 
section 5103 notice in a commonsense manner consistent with 
the procedural posture of the case; a rule of construction 
adopted by the United States Supreme Court in similar cases 
where procedural rules are applied retroactively.  See 
Landgraf v. USI Film Products, 511 U.S. 244, 280 (1994); 
Lindh v. Murphy, 512 U.S. 320, 328-29 (1997).  The majority 
in the Pelegrini decision intimated that failure to provide 
the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would, per se, constitute harmful error by nullifying 
the purpose of the notice in forcing a claimant to overcome 
an adverse decision and by substantially impairing the 
orderly sequence of claims development and adjudication.  
However, the Court recognized that, in situations such as 
this case there was no specific requirement that the case be 
returned to the AOJ as though the original decision was 
nullified.  The Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this veteran because he received his VCAA notice 
after an initial AOJ adjudication.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence to 
support their claims.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  On the facts of this case, the Board finds that 
no prejudicial error results in the veteran's receipt of his 
section 5103 notice following the RO's initial determination 
in this case, particularly when considering the procedural 
posture of the case.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC) as well as private treatment records.  The 
veteran was also afforded VA examinations for the 
disabilities at issue.  Therefore, a remand for still another 
VA medical examination is not necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2004); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  The 
Board finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
his claim for an increased rating.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Service connection for a bilateral knee injury is denied.

A compensable rating for left ear hearing loss is denied.


REMAND

The Board has determined that further development is 
necessary to decide the veteran's claims for service 
connection for a back injury and an initial evaluation in 
excess of 30 percent for onychomycosis.  As an initial 
matter, during the veteran's July 2004 hearing, he testified 
that he was treated for his back disability shortly after 
separation from service in by the Iowa City VAMC in 1974, 
1975, or 1976.  However, the claims file does not contain 
these early VA medical treatment records.  These records 
could be relevant the veteran's claim and must be obtained, 
if available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  

In addition, the claims file contains letters from the 
veteran's former treating physicians.  A February 2001 letter 
from Dr. Pearson offers an opinion that the veteran's back 
disorder is related to service.  A July 2004 letter from Dr. 
Sullivan, the veteran's chiropractor, states that he treated 
the veteran in 1975 or 1976.  However, it does not appear 
that the RO has ever attempted to obtain records of the 
veteran's treatment with either provider.  From the veteran's 
hearing testimony, it is not clear whether he has attempted 
to obtain the private treatment records himself.  Therefore, 
the RO should request them.

In August 2002, the veteran underwent a VA examination to 
determine the etiology of his back disability.  The examiner 
concluded that the veteran's back disability was not related 
to service.  In part, the examiner's opinion was based on the 
fact that there was no evidence of treatment for the back for 
25 years following separation from service.  However, 
subsequent to the August 2002 examination, Dr. Sullivan 
reported treating the veteran in the 1970's, shortly after 
his separation from service.  As evidence shows at least some 
continuity of sympomontology, the veteran should be scheduled 
for another VA examination.

As for the veteran's claim for an greater evaluation for 
onychomycosis, he completed an authorization for the RO to 
obtain treatment records from Dr. Kenzo Sato of Dubuque 
Dermatology.  The veteran submitted some records from Dubuque 
Dermatology, but he also reported that he was receiving 
current treatment.  The RO has not attempted to obtain the 
veteran's treatment records.

Finally, the veteran underwent a VA examination for 
onychomycosis March 2003.  The examiner reported that the 
condition effected the veteran's finger and toe nails.  In 
addition, the examiner reported skin abnormalities on the 
veteran's hands and feet.  A July 2003 VA treatment note also 
indicated that the veteran had a fungal rash on his hands and 
arms.  It is not clear whether the veteran's skin disorders 
are related to his onychomycosis nor is it clear what 
percentage of the veteran's body is effected by the 
condition.  Therefore, the claim should be remanded for 
another examination.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the VAMC in 
Iowa City and request all records of the 
veteran's treatment at those facilities 
in 1974 to 1976, if available.  All 
records obtained should be associated 
with the claims folder.  

2.  The RO should contact the veteran 
for new authorizations to obtain 
treatment records from Drs. Pearson and 
Sullivan, as well as Dubuque 
Dermatology.  The RO should attempt to 
obtain these records and they should be 
associated with the claims file.

3.  The RO should arrange to have the 
appellant undergo a VA back examination 
to ascertain whether it is at least as 
likely as not (i.e. at least 50 percent 
probability or more) that the 
appellant's current back disability was 
initially manifested in service.  All 
indicated tests should be conducted.  
The examiner should provide the 
rationale for the opinion.  The claims 
folder must be made available to the 
examiner for review.  Such review 
should be indicated in the examination 
report.

4.  The RO should arrange to have the 
appellant undergo a dermatological 
examination of the veteran's skin, 
fingers, and toenails.  The examiner 
should the address the current nature 
and severity of the condition.  In 
doing so, the examiner should describe 
the areas of the body effected by the 
veteran's condition and the percent of 
the body and exposed percent of the 
body effected by the condition.  
Specifically, the examiner should 
comment on whether the veteran has a 
skin disaorder on his hands, feet, or 
other parts of the body and whether 
this condition is part of the veteran's 
onychomycosis.  Finally, the examiner 
should describe any treatment the 
veteran is undergoing for this 
disorder.  

All indicated tests should be 
conducted.  The examiner should provide 
the rationale for the opinion.  The 
claims folder must be made available to 
the examiner for review.  Such review 
should be indicated in the examination 
report.

5.  The RO should then readjudicate the 
issues on appeal.  If any determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


